NOTE: This order is nonprecedential.


  Wntteb $tate~ ~ourt of ~peal~
      for tbe jfeberal ~trcutt

           MONDIS TECHNOLOGY LTD.,
             Plaintiff-Cross Appellant,
                            v.
   HON HAl PRECISION INDUSTRY CO., LTD.,
 ALSO KNOWN AS FOXCONN INNOLUX DISPLAY
 CORP., LITE-ON TECHNOLOGY CORP., LITE-ON
 TRADING USA, INC., TPV TECHNOLOGY, LTD.,
    TPV INTERNATIONAL (USA), INC., TPV
  ELECTRONICS (FUJIAN) CO. LTD., ENVISION
      PERIPHERALS INC., TOP VICTORY
     ELECTRONICS (FUJIAN) CO. LTD., AND
TOP VICTORY ELECTRONICS (TAIWAN) CO. LTD.,
                  Defendants,
                          AND

     INNOLUX CORP. AND CHIMEI INNOLUX
     CORPORATION, FORMERLY KNOWN AS
       INNOLUX DISPLAY CORPORATION,
             Defendants-Appellants.


                    2012-1004, -1030


   Appeals from the United States District Court for the
Eastern District of Texas in consolidated case nos. 07-CV-
0565 and 08-CV-0478, Judge T. John Ward.
MONDIS TECH v. HON HAl PRECISION                               2



                       ON MOTION


                         ORDER
    Innolux Corp. and Chimei Innolux Corporation move
to withdraw David B. Kellis as of counsel.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.
                                    FOR THE COURT


      MAR 09 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk       •

cc: Martin J. Black, Esq.                              FILED
    James P. Brogan, Esq.                    U.S. COURT OF APPEALS FOR
                                                THE FEDERAL CIRCUIT
s21
                                                 MAR U9Z01Z
                                                   JAN HORBAlY
                                                      CLERK